[Cite as Roubanes v. Roubanes, 2013-Ohio-5778.]
                            IN THE COURT OF APPEALS OF OHIO

                                 TENTH APPELLATE DISTRICT

Barbara A. Roubanes (nka Luke),                   :

                Plaintiff-Appellant,              :
                                                                 No. 13AP-369
v.                                                :       (C.P.C. No. 08DR-07-2851)

Matthew G. Roubanes,                              :      (REGULAR CALENDAR)

                Defendant-Appellee.               :


                                       D E C I S I O N

                                 Rendered on December 30, 2013

                Barbara Roubanes Luke, pro se.
                Tyack, Blackmore, Liston & Nigh Co., L.P.A., and
                Elizabeth R. Werner, for appellee.

                 APPEAL from the Franklin County Court of Common Pleas,
                             Division of Domestic Relations

McCORMAC, J.
        {¶1}    Plaintiff-appellant, Barbara Roubanes Luke, appeals from a judgment of
the Franklin County Court of Common Pleas, Division of Domestic Relations, from an
amended entry which denied her motion for reconsideration and sustained her motion
to modify child support. Appellant contends that the trial court erred in determining
the parties' incomes for child support purposes. For the following reasons, we reverse
the trial court's judgment.
I. FACTS AND PROCEDURAL BACKGROUND
        {¶2}    The parties were married in 1998, had two children, and were divorced in
2009. Under the final divorce decree, appellant was obligated to pay $742.35 per
month, per child for child support, which included $554.00 per month for 28 months to
pay past arrearages and to equalize the property settlement. Appellant's income was
stipulated as $75,000 and appellee's income was stipulated at $40,000. In November
2011, appellant was ordered to continue liquidating the arrearages at the rate of $554
per month. On August 31, 2012, appellant filed a motion to modify child support.
No. 13AP-369                                                                            2

         {¶3}   The trial court held a hearing on February 20, 2013. The child support
arrears as of that date were $28,440.93. (Tr. 196.) The trial court found that both
parties presented evidence of a change in circumstances with regard to their incomes.
The trial court then found that appellant's income was $40,439.82 in 2012 and that
appellee's income was $40,921.00 for 2012 but, after legitimate deductions listed on his
2012 tax returns, found his income to be $17,189.00. Appellant was ordered to pay
$308.98 per month per child, plus processing charge, as long as private health
insurance is in effect. The trial court also ordered appellant to liquidate her arrearages
by adding an additional 20 percent of the monthly child support order, plus processing,
for a total of $756.39 per month.
II. ASSIGNMENT OF ERROR
         {¶4}   Appellant filed a notice of appeal and raised the following assignment of
error:
                THE TRIAL COURT ERRED IN CALCULATING THE
                PARTIES' GROSS INCOME FOR CHILD SUPPORT
                PURPOSES BY ALLOWING FATHER TO MAKE
                DEDUCTIONS BASED ON HIS TAX RETURNS WITH NO
                SUPPORTING RECEIPTS OR WITNESSES, AND BY NOT
                ALLOWING MOTHER TO TAKE DEDUCTIONS SUP-
                PORTED BY WITNESS TESTIMONY

III. STANDARD OF REVIEW
         {¶5}   Child support issues are reviewed under an abuse-of-discretion standard
and will not be disturbed absent a showing of an abuse of discretion. Pauly v. Pauly, 80
Ohio St.3d 386, 390 (1997), citing Booth v. Booth, 44 Ohio St.3d 142, 144 (1989). "The
term 'abuse of discretion' connotes more than an error of law or judgment; it implies
that the court's attitude is unreasonable, arbitrary or unconscionable." Blakemore v.
Blakemore, 5 Ohio St.3d 217, 219 (1983). A trial court has not abused its discretion
simply because a reviewing court can reach a different result. McClung v. McClung,
10th Dist. No. 03AP-156, 2004-Ohio-240, ¶ 8.
IV. DISCUSSION
         {¶6}   Appellant makes several arguments in regard to her assignment of error
contending that the trial court erred in calculating the parties' gross income for child
support purposes. Initially, she argues that the trial court abused its discretion in
No. 13AP-369                                                                            3

allowing appellee to take $23,732 in deductions from gross income without any receipts
or summary of business expenses or a supporting witness, which violates public policy
demanding money available for child support purposes should be included in income.
       {¶7}   R.C. 3119.01(C)(7) defines "gross income," for purposes of determining
child support, as "the total of all earned and unearned income from all sources during a
calendar year, whether or not the income is taxable[.] * * * 'Gross income' includes self-
generated income; and potential cash flow from any source." Foster v. Foster, 150 Ohio
App.3d 298, 2002-Ohio-6390 (12th Dist.), ¶ 14, quoting R.C. 3119.01(C)(7).           R.C.
3319.01(C)(13) defines "self-generated income" as "gross receipts received by a parent
from self-employment, proprietorship of a business, joint ownership of a partnership or
closely held corporation, and rents minus ordinary and necessary expenses incurred by
the parent in generating the gross receipts." "Ordinary and necessary expenses incurred
in generating gross receipts" include "actual cash items expended by the parent or the
parent's business." R.C. 3119.01(C)(9)(a). Each parent is required to verify their income
and personal earnings "by electronic means or with suitable documents, including, but
not limited to, paystubs, employer statements, receipts and expense vouchers related to
self-generated income, tax returns, and all supporting documentation and schedules for
the tax returns." R.C. 3119.05(A).
       {¶8}   Federal and state tax documents provide a starting point for calculating a
parent's income for child support purposes, but they are not the sole factor for the trial
court to consider. Foster at ¶ 12, citing Houts v. Houts, 99 Ohio App.3d 701, 706 (3d
Dist.1995). See also Dannaher v. Newbold 10th Dist. No. 05AP-172, 2007-Ohio-2936, ¶
12.   In Wood v. Wood, 10th Dist. No. 10AP-513, 2011-Ohio-679, ¶ 42, this court
discussed the difference between determining income pursuant to the Internal Revenue
Code and the child support guidelines, as follows:
              The purposes underlying the Internal Revenue Code and the
              child support guidelines are vastly different. * * * The federal
              tax code allows deductions from gross income based on a
              myriad of economic and social policy reasons that have no
              bearing on child support. Id. In contrast, the child support
              guidelines focus on determining how much money is actually
              available for child support purposes. Id. Consequently, a
              trial court must not blindly accept all of the expenses
              deducted on previous tax returns as ordinary and necessary
              business expenses incurred in generating gross receipts. Id.;
No. 13AP-369                                                                            4

              Buening v. Buening. 3d Dist. No. 10-10-01, 2010-Ohio-2164,
              ¶ 13, Dressler v. Dressler, 12th Dist. No. CA2003-05-062,
              2004-Ohio-2072, ¶ 10, 14.

Wood at ¶ 42, citing Amlin v. Amlin, 2d Dist. No. 2008CA15, 2009-Ohio-3010, ¶ 70.
      {¶9}    R.C.   3119.01(C)(9)   provides   the   instructions   for   business   cash
expenditures and depreciation for child support purposes, as follows:
              (a) "Ordinary and necessary expenses incurred in generating
              gross receipts" means actual cash items expended by the
              parent or the parent's business and includes depreciation
              expenses of business equipment as shown on the books of a
              business entity.

              (b) Except as specifically included in "ordinary and necessary
              expenses incurred in generating gross receipts" by division
              (C)(9)(a) of this section, "ordinary and necessary expenses
              incurred in generating gross receipts" does not include
              depreciation expenses and other noncash items that are
              allowed as deductions on any federal tax return of the parent
              or the parent's business.

      {¶10} As explained in Marcus v. Marcus, 2d Dist. No. 98 CA 83 (July 30, 1999):

              This exclusion of "depreciation expenses and other noncash
              items" from ordinary and necessary business expenses for
              child support purposes is "designed to ensure that a parent's
              gross income is not reduced by any sum that was not actually
              expended in the year used for computing child support."
              Emary v. Emary (Oct. 23, 1996), Lorain App. No.
              96CA006353, unreported, quoting Baus v. Baus (1991), 72
              Ohio App.3d 781, 784, 596 N.E.2d 509. The reason for this
              is that depreciation expenses for federal income tax purposes
              are not "actual cash outlays" of that corporation for the tax
              year. Harter [v. Harter, 3rd Dist. No. 1-97-55 (Feb. 26,
              1998)].

      {¶11}    Thus, for child support purposes, the Ohio Revised Code permits the
deduction of depreciation expenses which relate to the replacement of equipment but
not the deduction of depreciation expenses for other noncash items. R.C.
3119.01(C)(9)(a) and (b).
      {¶12} In this case, appellee presented an unsigned copy of his personal 2012 tax
return and the tax return of his S-corporation. He testified that he had income from
three sources, his W-2 income as an employee, his 1099 income as an independent
No. 13AP-369                                                                             5

contractor, and income from his company, as demonstrated on the tax return. Appellee
did not present his W-2s or 1099. There was no evidence, such as receipts or expense
vouchers, presented regarding the ordinary and necessary business expenses. The tax
returns were the only evidence presented at the hearing. Appellee testified regarding his
different jobs and the W-2s and the 1099 as referenced but could not testify how much
he made at each job. Appellee's testimony also did not address any of the deductions on
the tax return.
       {¶13} "In computing income for purposes of child support, a court should pay
particular attention to the possibility that a spouse who is the sole shareholder of a
business is engaged in 'creative accounting' designed to cloak net income. Therefore,
the court needs to consider all financial data which relates to the operation of that
spouse's business." Corrigan v. Corrigan, 8th Dist. No. 74088 (May 13, 1999). The
failure to do so has been found to constitute an abuse of discretion. See Corrigan;
Bowen v. Thomas, 102 Ohio App.3d 196, 201 (3d Dist.1995); Offenberg v. Offenberg,
8th Dist. No. 78885, 2003-Ohio-269.
       {¶14}      Here, the trial court only considered appellee's tax returns to determine
his income, and there was no other supporting evidence. Appellee did not provide
support for his tax returns and deductions to income for the corporation. The trial court
abused its discretion in determining appellee's income by only considering his tax
returns. Appellant's first arguments regarding her assignment of error are well-taken.
       {¶15} Appellant's last argument is that the trial court erred in determining her
income because she presented evidence of $5,140 in business expenses, but the trial
court did not deduct them from her income. Appellant contends that her witness,
Donna Musilli, testified as an independent CAbi consultant, employed in the same
capacity as appellant.      Appellant argues that Musilli's testimony is that all CAbi
consultants incur expenses twice per year in the amount of $2,500, plus $70 in shipping
costs to purchase seasonal inventory, and she should have been permitted to deduct
these expenses from her income.
       {¶16} Actual cash expended on business equipment by a self-employed parent
may be deducted from gross income. The deduction "recognizes the economic reality
that money legitimately expended by a self-employed parent to make more money is, in
fact, not available for child support purposes." (Emphasis sic.) Helfrich v. Helfrich, 10th
No. 13AP-369                                                                            6

Dist. No. 95APF12-1599 (Sept. 17, 1996), citing Kamm v. Kamm, 67 Ohio St.3d 174
(1993); Woods v. Woods, 95 Ohio App.3d 222 (3d Dist.1994).
       {¶17} However, here we find the trial court did not abuse its discretion in failing
to deduct the expenses from appellant's income. Musilli's testimony was not as clear as
appellant contends it was, and there was no connection made between Musilli's
expenses and appellant's expenses. Appellant did not testify regarding her own
expenses. Musilli testified, when asked about the investment to get involved as a CAbi
consultant, as follows:
               I think it takes about 4- or $5,000 to get started, but the
               investment for the sample line is $2,500 and plus $70 for
               shipping, and then cost to go to our training which is twice a
               year.

(Tr. 64-65.)

       {¶18} Musilli testified regarding the training, as follows:

               It's called The Scoop [the training].

               ***

               Twice a year you travel to a location where you have
               anywhere from two to five - - two to five days of training and
               that is at your own expense. So it is the cost of the airfare,
               hotel, meals. There is a Scoop registration fee which
               sometimes they will waive but sometimes they don't.

               ***

               Yes, it is mandatory.

(Tr. 65.)
       {¶19} The trial court determined that, despite the witness's testimony, appellant
failed to provide any documentation of her particular expenses and, therefore, the
amount, if any, of the ordinary and necessary expenses that should be deducted was
unknown. The trial court found that appellant testified that she would not "bother" the
trial court with business deductions. (Apr. 3, 2013 Entry, 2.)
       {¶20} Appellant did testify to the court that she did not believe she would be able
to deduct any business expenses (Tr. 113; 127-28) and that her current income was
No. 13AP-369                                                                             7

$40,439, which she rounded to $40,000.          (Tr. 128; Plaintiff's Ex. D.)   Given that
testimony and the lack of receipts and expense vouchers for ordinary and necessary
expenses, the trial court did not abuse its discretion in not deducting expenses from her
income. It is not an abuse of discretion to refuse to deduct expenses from income if
there was not a proper demonstration of support to justify those expenses. See
Dannaher. Appellant's last argument is not well-taken, and, therefore, her assignment
of error is sustained in part and overruled in part.
V. CONCLUSION
       {¶21} Accordingly, for the foregoing reasons, appellant's assignment of error is
sustained in part as to the trial court's calculation of appellee's income and overruled in
part as to the trial court's calculation of appellant's income; the judgment of the
Franklin County Court of Common Pleas, Division of Domestic Relations, is affirmed in
part and reversed in part; and this cause is remanded to that court to recalculate the
child support obligation.
                                             Judgment affirmed in part, reversed in part,
                                                 and cause remanded with instructions.

                            BROWN and O'GRADY, JJ., concur.

              McCORMAC, J., retired, of the Tenth Appellate District,
              assigned to active duty under the authority of the Ohio
              Constitution, Article IV, Section 6(C).
                                 ________________